IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-41210
                          Summary Calendar



ROBERT DAVIS,

                                          Plaintiff-Appellant,

versus

WILBUR DIXON, Coffield Unit; KEVIN MOORE,
Warden, Coffield Unit; C. CHOATE, Mailroom,
Coffield Unit,

                                          Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:97-CV-409
                         - - - - - - - - - -
                            March 31, 1998
Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Robert Davis, a Texas prisoner (# 584003), appeals from the

dismissal of his in forma pauperis complaint as frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), following an

evidentiary hearing before a magistrate judge pursuant to Spears

v. McCotter, 766 F.2d 179 (5th Cir. 1985).    Davis contends that

the magistrate judge erred in rejecting his claims that a prison

doctor had been deliberately indifferent to his medical needs by

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
failing to prescribe arch supports for his shoes and that the

warden and mailroom supervisor had violated his Eighth Amendment

rights by failing to forward to him shoes that he mail-ordered

from an outside vendor.    Davis had also vaguely alleged that

failure to provide him with sufficient hygiene items in the

“Level III” unit where he is confined constitutes cruel and

unusual punishment.    We have reviewed the record and Davis’ brief

and AFFIRM essentially for the reasons set forth by the

magistrate judge in her memorandum opinion.    Davis v. Dixon, No.

6:97-CV-409 (E.D. Tex. Sept. 16, 1997); see Denton v. Hernandez,

504 U.S. 25, 33-34 (1992) (construing former 28 U.S.C.

§ 1915(d)).    Davis has raised other claims for the first time on

appeal--regarding “paper gowns,” “paper masks,” and food loaf--

but he had not demonstrated plain error as to these new

allegations.     See Robertson v. Plano City of Tex., 70 F.3d 21, 23

(5th Cir. 1995).

     AFFIRMED.




                                  2